Citation Nr: 0830044	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  04-41 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

2.  Entitlement to restoration of a 100 percent evaluation 
for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDINGS OF FACT

1.  The evidence does not show that the veteran has a 
deformity of the penis with his current erectile dysfunction.

2.  In an October 2003 rating decision, the RO reduced the 
disability evaluation for the veteran's service-connected 
residuals of prostate cancer from a 100 percent evaluation to 
a 10 percent evaluation, effective January 1, 2004.  By a 
December 2004 rating decision, the RO increased that 
evaluation to 20 percent disabling, also effective January 1, 
2004.

3.  The RO's decision to reduce the evaluation for residuals 
of prostate cancer from a 100 percent evaluation to, 
ultimately, a 20 percent evaluation, was supported by the 
evidence contained in the record at the time of the reduction 
and was made in compliance with applicable due process laws 
and regulations.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected erectile dysfunction have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.115b, 
Diagnostic Code 7522 (2007).

2.  The RO's decision to reduce the evaluation for service-
connected residuals of prostate cancer from a 100 percent 
evaluation to a 20 percent evaluation was proper.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Code 
7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Although the veteran was not 
notified of VA's duties to assist prior to initial 
adjudication of his claim, letters dated in May 2005 and 
January 2007 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Moreover, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating by a letter dated in March 
2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, the veteran was notified by a letter dated in 
May 2008 that to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the veteran's employment and 
daily life.  Vasquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  Thus, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892 (Fed. Cir. 2007) and Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (holding that although VCAA notice errors 
are presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication), cert. granted as Peake v. 
Sanders, ____ U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-
1209).; Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examination in January 2002, 
December 2002, November 2004, and January 2007.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Erectile Dysfunction

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  However, when an appeal is based on the assignment of 
an initial rating for a disability, following an initial 
award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.  

By an August 2001 rating decision, service connection for 
erectile dysfunction and special monthly compensation for 
loss of use of a creative organ was granted, and a 
noncompensable evaluation for service-connected erectile 
dysfunction assigned under the provisions of Diagnostic Code 
7522, effective July 2, 2001.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7522 (2007).  Diagnostic Code 7522 provides 
for a single 20 percent evaluation when the evidence shows 
deformity of the penis with loss of erectile power.  
Alternatively, in every instance where, as here, the Schedule 
does not provide a noncompensable evaluation for a diagnostic 
code, a noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

The objective medical evidence does not show deformity of the 
penis associated with the veteran's current erectile 
dysfunction.  During the December 2002 and November 2004 VA 
examinations, physical examination of the veteran's genitalia 
was normal.  Specifically, in November 2004, the examiner 
noted that the veteran had no abnormalities of genitalia, no 
scar tissue, and no plaques.  Finally, on VA examination in 
January 2007, physical examination was normal.  Furthermore, 
the veteran does not contend that he has penile deformity.  
Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensable.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7522.

To the extent that the veteran's erectile dysfunction affects 
his employability, such has been contemplated in the 
assignment of the current noncompensable schedular 
evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

Because the evidence of record does not show penile 
deformity, the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
erectile dysfunction.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Rating Reduction, Residuals of Prostate Cancer

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  By a January 9, 2003, 
rating decision and January 25, 2003, letter to the veteran, 
the RO satisfied these procedural requirements.  No evidence 
was received.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(e).  Here, notice was sent in an October 17, 2003, 
letter and the effective date of the reduction was January 1, 
2004.  The RO satisfied the requirements by allowing a 60-day 
period to expire before assigning the reduction effective 
date.

The question is thus whether the reduction was proper based 
on the evidence of record.  Where a disability evaluation has 
continued at the same level for less than five years, that 
analysis is conducted under 38 C.F.R. § 3.344(c).  Where an 
evaluation has continued at the same level for five or more 
years, the analysis is conducted under 38 C.F.R. § 3.344(a) 
and (b).  Here, the veteran's 100 percent disability 
evaluation was awarded effective July 2, 2001, and was 
reduced effective January 1, 2004, less than 5 years later.  
Accordingly, 38 C.F.R. § 3.344(c) applies.  

Under 38 C.F.R. § 3.344(c), a reexamination that shows 
improvement in a disability warrants a reduction in the 
disability evaluation.  But VA rating reductions must be 
based upon review of the entire history of the veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Such review requires VA to ascertain, based upon 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

As noted above, the veteran's residuals of prostate cancer 
evaluation was reduced from 100 percent to 10 percent, 
effective January 1, 2004.  However, by a December 2004 
rating decision, that evaluation was increased to 20 percent, 
effective January 1, 2004.  Thus, as the evaluation for the 
veteran's residuals of prostate cancer was essentially 
reduced from 100 percent to 20 percent, the analysis in this 
case will focus on whether greater than a 20 percent 
evaluation is warranted based on the evidence of record.

For residuals of prostate cancer, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure for malignancies of the genitourinary 
system, a rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  38 
C.F.R. § 4.115b, Diagnostic Code 7528.  Any change in 
evaluation based upon that or any subsequent examination is 
subject to 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, 
Diagnostic Code 7528.  If there has been no local 
reoccurrence or metastasis, residuals are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528.  Additionally, 
postoperative residual disability of the prostate gland is 
rated as either a urinary tract infection or as voiding 
dysfunction, whichever is greater.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2007).  As there is no evidence of 
renal dysfunction or a history of urinary tract infections, 
the veteran's residuals of prostate cancer will be evaluated 
according to the regulations for voiding dysfunction.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage, 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, and stress incontinence are assigned a 
60 percent evaluation where the veteran requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day, a 40 percent evaluation 
where the veteran requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, and a 20 percent 
evaluation where the veteran requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  38 C.F.R. § 4.115a.

For urinary frequency, a 40 percent evaluation is warranted 
for daytime voiding intervals of less than 1 hour or 
awakening to void 5 or more times per night, a 20 percent 
evaluation is assigned for daytime voiding intervals between 
1 and 2 hours or awakening to void 3 to 4 times per night, 
and a 10 percent evaluation is assigned for daytime voiding 
intervals between 2 and 3 hours or awakening to void 2 times 
per night.  38 C.F.R. § 4.115a.  

For obstructed voiding, a 30 percent evaluation is warranted 
when there is urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115a.  Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with one or more accompanying 
symptoms warrants a 10 percent evaluation.  Id.  A 
noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease, requiring 
dilatation 1 to 2 times per year.  Id. 

In this case, the reduction from a 100 percent evaluation to, 
ultimately, a 20 percent evaluation, was proper.  At the time 
of the proposal, and at the time of the reduction, there was 
no evidence of active disease, local reoccurrence, or 
metastasis, regardless of whether the residuals of prostate 
cancer were cured.  38 C.F.R. § 4.115a.  For this reason, and 
without evidence of record showing renal dysfunction or 
urinary tract infections, the veteran's residuals were thus 
to be evaluated based on voiding dysfunction.  Id., see also 
38 C.F.R. § 4.115b, Diagnostic Code 7527.  At the time of the 
January 2003 and October 2003 rating decisions, proposing and 
effectuating the proposed reduction, respectively, the 
evidence reflected that the veteran was required to wear 
absorbent materials which had to be changed less than 2 times 
per day.  Thus, under the criteria above for voiding 
dysfunction, a 20 percent evaluation was warranted.  38 
C.F.R. § 4.115a.  

In addition, the evidence of record in January 2003 and 
October 2003 failed to show either that the absorbent 
materials needed to be changed at least 2 times per day.  
Moreover, there was no evidence at the time of the proposed 
and actual reduction that the veteran's daytime voiding 
interval was less than 1 hour, or that he was awakened 5 
times or more per night to void.  Id.  Additionally, the 
record does not reflect that, at the time of the January 2003 
and October 2003 rating decisions, that the veteran 
experienced urinary retention requiring catheterization, let 
alone catheterization that was intermittent or continuous.  
Id.  Accordingly, as the evidence did not reflect that the 
veteran's residuals of prostate cancer were, at the time of 
the rating decisions proposing and effectuating the reduction 
in question, manifest to a greater degree, the veteran's 
residuals of prostate cancer warranted a 20 percent 
evaluation, and the rating reduction was proper.  

Because the evidence of record does not reflect that the 
veteran's symptomatology warranted an evaluation greater than 
20 percent, the preponderance of the evidence is against the 
veteran's claim for restoration of the 100 percent evaluation 
for residuals of prostate cancer.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable evaluation for erectile dysfunction is denied.

The rating reduction for residuals of prostate cancer from a 
100 percent evaluation to a 20 percent evaluation was proper, 
and the appeal is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


